Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 68 and 81-106 are currently pending and are under examination.
	Benefit of priority is to November 5, 2014.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See page 19.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
 
The disclosure is objected to because of the following informalities:
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Appropriate correction is required.

	

The disclosure is objected to because of the following informalities: 
There is a sequence at page 17, line 18 that does not have an associated sequence identification number. This sequence appears to be SEQ ID NO: 52.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68 and 81-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 is indefinite because the activity for the circular permutant UGT (CP UGT) enzyme, with or without the 1-50 amino acid substitution, deletions, and/or insertions is not provided, and therefore one cannot what permutations or amino acid alterations will provide a CP UGT having activity, and what that activity should be given that UGT enzymes have a myriad of activities across animals, plants, and bacterial. Additionally, the term “optionally” renders the claim indefinite because it is not clear if these optional limitations are part of the claim limitations. See also Claim 106 for these same issues. See Also Claim 97.

Claim 83 is indefinite because it is not clear if the CP UGT is expressed IN the host cells, that is, found within the host cell, or BY a host cell, such as a recombinantly produced CP UGT. 
Claims 83-89 and 99-105, drawn to a host cell that expresses the CP UGT, do not further limit the CP UGT as described in Claim 68. That is, independent Claim 68 is drawn only to the CP UGT and whether is in a host cell expressing other enzymes or having genetic modifications does not further define the polypeptide described in Claim 68.
Regarding Claims 83-89 and 99-105:
Claim 84 is indefinite because one cannot know what the substrate may be because the activity of the CP UGT is not provided in Claim 68.
Claim 87 does not define the terpenoid, which are isoprenoids that belong to a large and diverse class of naturally occurring compounds. It is not the breadth of the term terpenoid that is the issue, it is that one cannot know the activity of the CP UGT when the terpenoid to be glycosylated is not known.
In Claim 85, the relevancy of the host expressing a plurality of UGT enzymes is not understood. Also, this limitation lacks antecedent basis in Claim 83 which does not provide for the expression of any polypeptide but for the CP UGT. Claim 85 may be amended such that the host cell further expresses a plurality of TGT enzymes. Also, Claim 85 refers to “cells” rather than – cell --.
In Claim 86, it is not clear what the glycosylation reactions are in reference to, or if the UGT enzyme glycosylation include the CP UGT.
Claim 102 lacks antecedent basis in Claim 83 because Claim 83 does not provide for a genetic modification for increasing the availability of UDP-glucose. Claim 102 may be amended to recite that the host cell further comprises one or more genetic modification for increasing the availability of UDP-glucose. This same issue is found in Claims 103, 104, and 105.

Claim 93 lacks antecedent basis in Claim 68 because Claim 68 does not provide a basis for truncation of the polypeptide to create the CP UGT.
In Claim 94, it is not clear what the secondary elements of the WT UGT are in reference to.
Claim 95 lacks antecedent basis in Claims 68/93/94 because these claims from which it depends does not provide for a linker.
In Claim 98, it is not clear why the N-terminal Met of a polypeptide is not maintained.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68 and 81-106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
	1)i) A circular permutant of OsUGT1-2  (SEQ ID NO: 7) having 1-30 2' glycosylating activity at C19 of RebA, optionally comprising:
		one or more amino acid substitutions, deletions, and/or insertions that increase 1-30 2' glycosylating activity at C19 of RebA such as listed at pages 20-21 of the specification;
		 a cut site that aligns with or corresponds to a position within amino acids 190 to 210 or corresponding to position 195, 196, 197, 198,15 or 199 of OsUGT1-2 (SEQ ID NO:7); and/or
		a linker sequence between the amino acids that correspond to the N-terminal and C-terminal residues of OsUGT1-2, wherein the liner comprises 2 to 25 amino acids; 
 	ii) wherein the circular permutant of OsUGT1-2 is MbUGT1-2 (SEQ ID NO: 9); 
	iii) wherein the circular permutant of OsUGT1-2 is MbUGT1,2-2 (SEQ ID NO: 45);	

	2)i) A circular permutant of SrUGT76G1 (SEQ ID NO: 3) having 1-3' glycosylating activity at C19 of RebD or C13 of stevioside, optionally comprising:
		cut-site corresponding to a position within amino acids 170 to 290 (e.g, 196 or 264, 190-210, 196-200 or 260-280) of SrUGT76G1 (SEQ ID NO: 3); 
	ii) wherein the circular permutant of SrUCT76G1 is MbUGT1-3 (SEQ ID NO: 10);

	3)i) A circular permutant of SrUGT74G1 (SEQ ID NO: 2) having C19-O-glycosylating activity at C19 of steviol or steviolmonoside or steviolbioside, optionally comprising:
		a cut site corresponding to an amino acid within positions 180 to 280 (e.g., 25030 to 270) of SrUGT74G1; and/or
		a linking sequence between the original N- and C-termini of from 1 to 10 amino acids; 
	ii) wherein the circular permutant of SrUGT74G1 is MbUGTC19 (SEQ ID NO: 8) and
	iii) wherein the circular permutant of SrUGT74G1 is MbUGTC19-2 (SEQ ID NO: 46);

	4i) A circular permutant of SrUGT85C2 (SEQ ID NO: 1) having C13-O-glycosylating activity at C13 of steviol and C19-glu-steviol; 
	ii) wherein the circular permutant of SrUGT85C2 is MbUGTC13 (SEQ ID NO: 51); and

	5) A circular permutant of SrUGT91D2 (SEQ ID NO 5) having 1-30 2' glycosylating activity at C19 of RebA (it does not appear that this CP has been made but because other enzymes in the Steviol to RebM pathway have been made including CPs for OsUGT1-2 which has activity similar to SrUGT91D2 (See FIG 3) there is enough taught that one skilled in the art can readily make this CP of SrUGT91D2), and 

	6) host cells comprising the Steviol to RebM pathway, or capable of producing RebM, for example, and comprising at least one of CP UGTs set forth in 1) through 5).


	The Examiner did not find in the specification mutations for the CP of SrUGT85C2 that retain function, for example, but if Applicants can point them out these mutations would be considered enabled. 
	
does not reasonably provide enablement for circularly permutating the myriads of other enzymes in EC 2.4.1.17 found in humans, other plants, and bacteria that have substrates other than those found in the Steviol to RebM pathway found in the Stevia rebaudiana plant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	Using 17-beta-hydroxysteroid UDP-glucuronosyltransferase as an exemplary UGT, this UGT is involved in steroid hormone biosynthesis to produce testosterone.
	1) Quantity of experimentation necessary: The specification does not provide CP UGT other than listed above as 1) through 5) which participate in a pathway that begins with terpenoid steviol and ultimately produces RebM, for example – see FIG 3. The specification does not teach how one would circularly permutate a UGT having a steroid substrate, for example.
	2) Amount of direction or guidance presented: There is not direction or guidance in making functionally active CP UGTs that act on steroid substrates.
	3) Presence or absence of working examples: There are no working examples for making functionally active CP UGTs that act on steroid substrates.
	4) Nature of the invention;	5) State of the prior art; 6) Relative skill of those in the art: The invention is complex because the enzyme structure is changed from WT “amino acid chain” shape to a circular shape and therefore one cannot know if activity will be retained. The prior art does not appear to teach or suggest CP UGTs. Those working in this art are highly skilled. 
	7) Predictability or unpredictability of the art: The enzyme structure is changed from WT “amino acid chain” shape to a circular shape and therefore one cannot know if activity will be retained.
	8) Breadth of the claims: The claims are unreasonably broad because only 4 or 5 stevial to RebM pathway enzymes that are specifically found in the Stevia rebaudiana plant to produce sweeteners have been circularly permutated, yet the claims encompass thousands of UGT enzymes across animals, other plants, and bacteria that act on substrates that are not found in the steviol to RebM pathway of the Stevia plant. 
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	
Applicant may want to narrow their claims such as:
	A polypeptide that is a circular permutant of OsUGT1-2 (SEQ ID NO: 7) having 1-30 2' glycosylating activity at C19 of RebA,

 	The polypeptide of claim A, further comprising one or more amino acid substitutions, deletions, and/or insertions that increase 1-30 2' glycosylating activity at C19 of RebA such as listed at pages 20-21 of the specification.

	The polypeptide of claim A, further comprising  a cut site that aligns with or corresponds to a position within amino acids 190 to 210 or corresponding to position 195, 196, 197, 198,15 or 199 of OsUGT1-2 (SEQ ID NO:7). 

	The polypeptide of claims A, further comprising a linker sequence between the amino acids that correspond to he N-terminal and C-terminal residues of OsUGT1-2, wherein the liner comprises 2 to 25 amino acids. 
 	
	The polypeptide of claim A, wherein the circular permutant of OsUGT1-2 is MbUGT1-2 (SEQ ID NO: 9).

	The polypeptide of claimsA, wherein the circular permutant of OsUGT1-2 is MbUGT1,2-2 (SEQ ID NO: 45).

A host cell comprising the polypeptide of claim A, wherein the host cell comprises the steviol pathway, (or is able to produce RebM, etc).
The host cell of claim B, futher comprising… 
And so forth. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 106 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-24 of U.S. Patent No. 10,463,062. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The host cell of Claim 106 comprises CP UGT which host cell is used in the method of making RebM as set forth in the patent. Therefore, the host cell is needed for the patented method and grand of a patent to the host cell would extend life of the ‘062 patent.
It is noted that the CP UGT of Claim 68 was restricted in the application for this patent ‘062, SN 15/524,015.

Claim 106 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-61 of U.S. Patent No. 10,743,567. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The host cell of Claim 106 comprises CP UGT which host cell is used in the method of making RebM as set forth in the patent. Therefore, the host cell is needed for the patented method and grand of a patent to the host cell would extend life of the ‘567 patent.
It is noted that the CP UGT of Claim 68 was restricted in the application for this patent ‘062, SN 15/524,015, and was cancelled before FAOM in the application for ‘567, SN 16/251,993.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656